Case 6:20-cr-00097-JCB-JDL Document 88-1 Filed 01/19/21 Page 1 of 3 PageID #: 173




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

  UNITED STATES OF AMERICA

  v.

  MARCELINO BERUMEN (04)                               Case No. 6:20-CR-97
  SHY ANNE ROGERS (05)                                 JUDGES JCB/JDL
  JOHN ERIC RETIZ (06)
  DUSTY RAQUEL DUDLEY (07)
  CHRISTOPHER DALE CROMWELL (08)
  GLORIA ELIZABETH AGUILAR (09)


       PROTECTIVE ORDER AS TO DISCOVERY DISCLOSED TO DEFENSE

        Having considered the Government’s Motion for Protective Order as to Discovery

 Disclosed to the Defense, the Court orders as follows:

        1.      The Court finds that the government intends to provide sensitive and

 confidential information to the Defense Counsel in this case, and that the information

 contains sensitive and private personal identification information for a number of

 individuals who are either co-defendants or not defendants in this case, including names,

 addresses, social security numbers, and birthdates. Additional materials provided

 contain information related to source information that could permit someone to learn the

 identity of other government witnesses, including confidential informants, which may

 jeopardize their safety. Other materials contain information regarding ongoing

 investigations that could be significantly compromised should those facts be disclosed

 Order on Government’s Motion for a Protective Order
 as to Discovery Disclosed to the Defense – Page 1
Case 6:20-cr-00097-JCB-JDL Document 88-1 Filed 01/19/21 Page 2 of 3 PageID #: 174




 without restrictions. In light of this, the government has filed a motion asking the Court

 to issue a protective order that would allow for the limited disclosure of this type of

 information to Defense Counsel and other individuals on a limited basis, as set forth in

 the motion. All material disclosed by the government in this case to Defense Counsel

 falls within the scope of this order and is referred to below as “Protected Discovery

 Material”;

        2.      Defense Counsel shall maintain the Protected Discovery Material in

 accordance with the terms of the Protective Order and shall use the Protected Discovery

 Material solely and exclusively in connection with this case (including trial preparation,

 trial, and appeals or other related legal proceedings) and for no other purposes;

        3.      The following terms govern the handling and maintenance of the Protected

 Discovery Material in this case:

                a.      Defense Counsel shall maintain the Protected Discovery Material in

        accordance with the terms of the Protective Order and shall use the Protected

        Discovery Material solely and exclusively in connection with this case (including

        trial preparation, trial, appeal, or other related legal proceedings) and for no other

        purposes;

                b.      Only the following individuals may access and view the Protected

        Discovery Material: (i) Defense Counsel; (ii) the Defendants, for the sole purpose

        of assisting in the preparation of his defense and only in the presence and under


 Order on Government’s Motion for a Protective Order
 as to Discovery Disclosed to the Defense – Page 2
Case 6:20-cr-00097-JCB-JDL Document 88-1 Filed 01/19/21 Page 3 of 3 PageID #: 175




        the direct supervision of Defense Counsel; (iii) such members of Defense

        Counsel's staff as are necessary for the purposes outlined above and only while

        these staff members are operating under the direct supervision and control of

        Defense Counsel; and (iv) any expert or investigator hired to assist Defense

        Counsel for the purpose of defendant the pending charges against defendant.

                c.      Defense Counsel may print, copy, or duplicate the Protected

        Discovery Material only if the printed items, copies, and/or duplicates are kept

        under the same control as the original Protected Discovery Material. Defendants

        may not print, copy, or duplicate the Protected Discovery Material;

                e.      Defense Counsel will keep a copy of the Protective Order with the

        Protected Discovery Material at all times and provide a copy to any staff member,

        expert, or investigator assisting Defense Counsel in the case;

                f.      Upon termination of this matter, Defense Counsel is permitted to

        retain a copy of the Protected Discovery Material, but this retention is subject to

        the terms and restrictions of this Protective Order.

  IT IS SO ORDERED.




 Order on Government’s Motion for a Protective Order
 as to Discovery Disclosed to the Defense – Page 3
